NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    FRANCES MARIE LANE, Appellant.

                             No. 1 CA-CR 20-0049
                               FILED 2-2-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-006594-001
                The Honorable Laura M. Reckart, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Lawrence S. Matthew
Counsel for Appellant
                             STATE v. LANE
                           Decision of the Court



                      MEMORANDUM DECISION

Chief Judge Peter B. Swann delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Lawrence F. Winthrop
joined.


S W A N N, Chief Judge:

¶1            Frances Marie Lane appeals her conviction and sentence for
aggravated assault, contending the superior court erred by instructing the
jury on flight or concealment. For reasons that follow, her conviction and
sentence are affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2             In April 2019, Brenda Morales paid J.G. $120 to fix her
cellphone.      After a dispute arose regarding the repair, Morales,
accompanied by Lane, drove to J.G.’s residence. J.G. stood outside the
vehicle to speak with Morales through the driver-side window. J.G.
testified that Lane “kept cutting in” to demand a refund. When J.G. said he
would not refund all of their money, Lane got out of the car and approached
him aggressively. Next, J.G. testified that Lane pulled a 9-millimeter Ruger
from her waistband and pointed it at his stomach.

¶3            Lane instructed J.G. to call someone to bring the refund
outside, but instead, J.G. texted his girlfriend to call the police. Shortly
thereafter, Lane returned to the front passenger seat of the car and asked
him if he had his girlfriend call the police. J.G. began recording on his
phone while leaning against the car to stall Lane and Morales until the
police arrived, but Lane shouted at him to get off the car. Finally, Lane
reached into the front of her sweatpants with both hands, and J.G. testified
he heard her manipulate the slide on the hidden gun inside of her pants.
As J.G. backed away from the car, Morales drove in reverse down the entire
length of the block. J.G. was unable to see the car’s license plate.

¶4           One month after the incident, police conducted a search of
Morales’s and Lane’s residence. Police found a BB gun inside a Ruger 9-
millimeter handgun box, as well as two loaded 9-millimeter magazines and
one other loose 9-millimeter round, for a total of 27 9-millimeter bullets




                                     2
                              STATE v. LANE
                            Decision of the Court

inside the case. Police also searched Morales’s car and found a single BB
pellet on the passenger side floorboard. Police never found the Ruger itself.

¶5            Lane was indicted for aggravated assault. Over her objection,
the superior court gave the jury the following instruction at trial:

       Flight or concealment. In determining whether the State has
       proven the defendant guilty beyond a reasonable doubt, you
       may consider any evidence of the defendant’s running away,
       hiding, or concealing evidence together with all the other
       evidence in the case. Running away, hiding, or concealing
       evidence after a crime has been committed does not by itself
       prove guilt.

¶6             The jury returned a guilty verdict on the aggravated assault
charge and found Lane was on probation when she committed the offense.
The superior court determined Lane had prior felony convictions and
sentenced Lane to the presumptive 11.25 years’ imprisonment as a category
3 repetitive offender. Lane appeals.

                               DISCUSSION

¶7           Lane argues the superior court’s flight or concealment
instruction was not supported by the evidence and constituted prejudicial
error. We review a court’s decision whether to give a jury instruction for
an abuse of discretion. See State v. Anderson, 210 Ariz. 327, 385, ¶ 60 (2005).

¶8             The flight or concealment instruction allows jurors to infer a
defendant’s “consciousness of guilt” if the State presents evidence of flight
after a crime is committed. State v. Solis, 236 Ariz. 285, 287, ¶ 7 (App. 2014);
see State v. Parker, 231 Ariz. 391, 403, ¶ 44 (2013). Our supreme court
outlined a two-part test in State v. Smith to determine whether the evidence
warrants a flight instruction. 113 Ariz. 298, 300 (1976). First, the court must
look at the evidence to determine whether it “supports a reasonable
inference that the flight or attempted flight was open, such as the result of
an immediate pursuit.” Id. Second, in the absence of open flight, the record
must support the inference that the defendant concealed evidence. Id. If
no evidence supports either finding, the flight or concealment instruction
constitutes prejudicial error. Id.; State v. Speers, 209 Ariz. 125, 132, ¶ 28
(App. 2004).

¶9            Lane argues that because she was not driving, nor did she tell
the driver to drive away or back down the street, the flight instruction was
unwarranted. “The fact that the defendant is present as a passenger in the


                                       3
                               STATE v. LANE
                             Decision of the Court

vehicle involved in the flight is not sufficient in and of itself to support the
giving of an instruction on the ramifications of flight.” State v. Salazar, 112
Ariz. 355, 356 (1975). The mere act of leaving the alleged crime scene is not
equivalent to flight—the court must look to whether the defendant
voluntarily left to avoid arrest or detention. Id. at 357; State v. Wilson, 185
Ariz. 254, 257 (App. 1995). The actions of the driver should not be imputed
on the passenger unless the passenger encouraged flight. Salazar, 112 Ariz.
at 357; see also State v. Weible, 142 Ariz. 113, 116 (1984) (instruction is proper
when the defendant’s behavior “obviously invites suspicion or announces
guilt”).

¶10           The fact that Lane was in the car as Morales drove away was
insufficient by itself to support the flight instruction. But the State
presented evidence that Lane thought the police were arriving soon. This
knowledge, coupled with the manner in which Morales and Lane left—
driving the car in reverse a distance equal to ten or fifteen houses and
around a curve—supports a reasonable inference that Lane’s departure
from J.G.’s residence constituted flight to evade the police, and thus
supported the flight instruction. Moreover, upon questioning whether the
police had been called, Lane shouted at J.G. to “get the F off my car . . . [g]et
off, get off,” and Morales drove away immediately afterward, which
supports the contention that Lane encouraged flight. See Salazar, 112 Ariz.
at 357.

¶11           Lane also asserts that insufficient evidence supports the
concealment instruction. She posits that the sole basis for the concealment
instruction was the empty Ruger box containing magazines that the police
found at her residence.

¶12            A missing weapon does not automatically trigger the
concealment instruction. State v. Ceja, 113 Ariz. 39, 41 (1976) (“We do not
think that because a defendant left the scene of the offense and the
instrument with which the offense was committed was never found that
these circumstances justify the giving of a flight instruction.”). Instead,
once again, the proper inquiry involves admission by conduct manifesting
consciousness of guilt. State v. Hunter, 136 Ariz. 45, 48 (1983); see also Parker,
231 Ariz. at 403, ¶ 44. To qualify for the flight instruction, the evidence must
“go beyond an argument by counsel,” and rather “point out to jurors that
they may consider the defendant’s behavior as bearing on guilt or
innocence.” Speers, 209 Ariz. at 133, ¶ 30 (quoting Weible, 142 Ariz. at 116).

¶13          Sufficient evidence supports the inference that Lane
concealed the Ruger. See id. J.G. specifically identified the gun in Lane’s


                                        4
                             STATE v. LANE
                           Decision of the Court

possession as a Ruger. And J.G. testified that because he used to have one
himself, he was able to recognize “the little Ruger sign.” The video taken
by J.G. shows the sound and motion of Lane racking a gun’s slide within
her sweatpants. This evidence, coupled with the police impounding an
empty box for a 9-millimeter Ruger filled with two loaded 9-millimeter
magazines, creates a reasonable inference that Lane possessed a Ruger at
the time of the incident. It was up to the jury to decide whether to infer
guilt from this evidence. See State v. Earby, 136 Ariz. 246, 248 (App. 1983).
The superior court did not abuse its discretion in giving the concealment
instruction.

                              CONCLUSION

¶14          For the above reasons, we affirm Lane’s conviction and
sentence.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5